Title: From George Washington to Nicholas Minor, 4 May 1756
From: Washington, George
To: Minor, Nicholas



To Captain Nicholas Minor of the Fairfax Militia. Sir,
[Winchester, 4 May 1756]

You are hereby ordered to proceed with the Detachment under your command, as far as Colonel Henry Vanmeeters, on the South Branch; and when there to consult with him and Captain Waggener, on the properest place to fix your Head Quarters, for the protection of the Inhabitants of those waters. And you are to be careful in seeing that your company is provided with provisions, as the act of assembly shall direct.
You must not post your Company too near the men that are already stationed there; but endeavour to cover as much ground as possible; and to keep out constant scouting parties. Given at Winchester, May 4th 1756.

G:W.

